 1   MICHAEL BAILEY
     United States Attorney
 2   ANNA WRIGHT
     Assistant U.S. Attorney
 3   NATHANIEL J. WALTERS
 4   Assistant U.S. Attorney
     State Bar No.: 029708
 5   405 West Congress, Suite 4800
     Tucson, Arizona 85701-5040
 6   Telephone: (520) 620-7300
     E-mail: anna.wright@usdoj.gov
 7           nathaniel.walters@usdoj.gov
     Attorneys for Plaintiff
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                 FOR THE DISTRICT OF ARIZONA
10
11   United States of America,                              18-CR-223-TUC-RCC (DTF)
12                Plaintiff,
                                                        NOTICE OF EXPERT WITNESSES
13        vs.
14
     Scott Daniel Warren,
15
                  Defendant.
16
17          Pursuant to the Federal Rules of Criminal Procedure, Rule 16(a)(1)(G), the United
18   States, by and through undersigned counsel, provides supplemental notice of its intent to
19   use expert witness testimony under Rules 702, 703, or 705 of the Federal Rules of Evidence
20   during its case-in-chief at trial.
21          I.      Immigration and A-File Procedures Expert
22          The government provides notice that it may call a prosecutions agent from the
23   Border Patrol to testify regarding deportation and/or removal procedures, “A” file
24   procedures, and documents contained in the A-files of the two material witnesses
25   apprehended in this case. Such documents include, but are not limited to, fingerprint cards,
26   and deportation, and/or removal documents. The government previously provided defense
27   counsel an opportunity to review the material witnesses’ A-files, and has disclosed any
28   relevant documents to defense counsel. Upon request and with appropriate notice, the
 1   government will provide an opportunity for re-inspection of the material witnesses’ A-files.
 2   The documents would be used as evidence of alienage and identity.
 3          Of note, the government called both material witnesses for video depositions and
 4   played both video depositions at the first trial. The defendant did not challenge their
 5   testimony regarding their alienage, but if the defendant contests alienage or identity at trial,
 6   the government may use the material witnesses’ A-files to further prove alienage.
 7          II.    Fingerprint Expert
 8          Absent stipulation, the government may call a fingerprint expert from the DHS CBP
 9   Laboratories and Scientific Services, Southwest Regional Science Center (SWRSC), Joint
10   Arizona Forensics Center, in Tucson, Arizona, to testify with regard to fingerprints taken
11   from the material witnesses that will be compared to various documents in their A-files. If,
12   after reviewing the A-files, the government determines a fingerprint expert is necessary,
13   the government will provide a fingerprint comparison report and curriculum vitae of an
14   expert to the defense.
15          The government may also call a fingerprint expert from the DHS CBP Laboratories
16   and Scientific Services, Southwest Regional Science Center (SWRSC), Joint Arizona
17   Forensics Center, in Tucson, Arizona, to testify with regard to fingerprints taken from items
18   seized from the Barn in relation to this case.
19          III.   Cellphone Extraction Expert
20          The United States may call Border Patrol Agent Matthew Gibbs, or another
21   similarly qualified agent, in its case-in-chief to testify about the cell phones seized in
22   connection with the defendant’s arrest in this case. Agent Gibbs has been employed with
23   the Border Patrol since 2003 and is currently an Intelligence Agent within the Border Patrol
24   Digital Forensics Unit. The government will provide Agent Gibbs’ curriculum vitae to the
25   defense separately.
26          Pursuant to Rule 702 of the Federal Rules of Evidence, Agent Gibbs will testify at
27   trial as to his technical and specialized knowledge regarding the forensic examination of
28   digital devices, including cell phones. This testimony will include Agent Gibbs’ training


                                                  -2-
 1   and background; the nature of his examination and analysis of the cell phones in this case;
 2   and the methods and software used to assist in his examination.
 3            Specifically, Agent Gibbs is expected to testify regarding the following subject
 4   areas:
 5            1.    Background information pertaining to the investigation and forensic search
 6   of cell phones in general.
 7            2.    Background information about data extraction, transfer, and analysis
 8   hardware and software aimed at acquiring both physical and logical data stored on mobile
 9   devices, as well as the ability to transfer the extracted data to other devices, parse acquired
10   data, and analyze content. This testimony will include basic information about Cellebrite
11   extraction.
12            3.    The basic methodology by which a technician may acquire deleted data
13   during a Cellebrite physical data extraction.
14            4.    Basic information concerning any routine technical or administrative review
15   or validation of forensic examination findings.
16            5.    Explanation of the Cellebrite data extraction for the source cell phone,
17   including demonstrative testimony.
18            6.    Background information regarding Internet Evidence Finder (“IEF”), a
19   digital forensics tool, and an explanation of the IEF results for the source phone data.
20            7.    Background information regarding WhatsApp and Kik, instant messaging
21   cross-platform applications for smartphones that use the Internet to send text messages,
22   images, video, user location and audio media messages.
23            Additional lines of inquiry may be explored on redirect examination or rebuttal if
24   the defendant opens the door.
25            IV.   Alien Smuggling Expert
26            The government expects HSI Special Agent Michael Edwards, or another similarly
27   qualified agent, to testify regarding the methods of alien smuggling in the area surrounding
28   Ajo, Arizona. See United States v. Mejia-Luna, 562 F.3d 1215 (9th Cir. 2009). Special


                                                  -3-
 1   Agent Edwards will testify about how aliens are guided into the United States and the
 2   routes aliens typically use in the area surrounding Ajo, Arizona. Special Agent Edwards
 3   may also testify about common obstacles aliens encounter when they illegally enter the
 4   United States to include law enforcement patrols, Border Patrol checkpoints, and sightings
 5   by civilians. Special Agent Edwards’s testimony will be based upon his training,
 6   experience, and education. His curriculum vitae will be disclosed separately to the
 7   defendant.
 8         Respectfully submitted this 30th day of September, 2019.
 9
10                                            MICHAEL BAILEY
                                              United States Attorney
11                                            District of Arizona
12
                                              /s/Anna Wright and Nathaniel Walters
13
14                                            Anna Wright and Nathaniel Walters
                                              Assistant U.S. Attorneys
15
16   Copy of the foregoing served electronically or by
     other means this 30th day of September, 2019, to:
17
     All ECF Participants
18
19
20
21
22
23
24
25
26
27
28


                                               -4-
